DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently pending. This office action is in response to a request for continued examination and amendments filed on 29 December 2020. Claims 1, 4-5, 10, 13-14, and 18-19 have been amended as per Applicant’s amendment filed 29 December 2020. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 December 2020 has been entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a method, system, and computer program product for client side caching and deduplication but fails to teach the combination including the limitations of:
(Claim(s) 1) “maintaining an Adaptive Replacement Cache (ARC) in a client coupled to a backup server of the deduplication backup system and associated with each deduplication distribution component to pre-populate cached data and to flush only changed data of the cached data in the client, wherein the ARC is configured to use write- through semantics; and including 
Claims 10 and 18 have analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 2-9, 11-17, and 19-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [0062-0064, Fig. 3] of Applicant’s specification. 
The prior art made of record, Maybee (US 20140115244 A1), Tripathi (US 10061775 B1), Maybee-B (US 20140115260 A1), and Venkatesh (US 20130013844 A1), neither anticipates nor renders obvious the above recited combinations for at least the reasons specified.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Antani (US 20130073809 A1) and Menai (US 10440142 B2) disclose time to live cache entry but neither anticipate nor render obvious the above recited combinations for at least the reasons specified.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 29 December 2020 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
	
	

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132